Rule 1320. APPLICATION TO FILE A PRIVATE PETITION

A.   Application [c]Contents. Any person, other than the county agency, may present
     an application to file a private petition with the court. The application shall include
     the following information:

        1) the name of the person applying for a petition;

        2) the name of the alleged dependent child;

        3) the relationship of the person presenting this application to the child and to
           any other parties;

        4) if known, the following:

                 a) the date of birth and address of the child;

                 b) the name and address of the child’s guardian, or the name and
                    address of the nearest adult relative;

                 c) if a child is Native American, the child’s Native American history or
                    affiliation with a tribe;

                 d) a statement, including court file numbers where possible, of
                    pending juvenile or family court proceedings and prior or present
                    juvenile or family court orders relating to the child;

        5) a concise statement of facts in support of the allegations for which the
           application for a petition has been filed;

        6) a statement that the applying person has reported the circumstances
           underlying this application to the county agency or a reason for not having
           reported the circumstances underlying the application;

        7) a verification by the person making the application that the facts set forth in
           the application are true and correct to the person’s personal knowledge,
           information, or belief, and that any false statements are subject to the
           penalties of the Crimes Code, 18 Pa.C.S. § 4904, relating to unsworn
           falsification to authorities; and

        8) the signature of the person and the date of the execution of the application
           for a petition.
B. Notice to County Agency. Upon receipt of an application, the court shall
   provide a copy of the application to the county agency. The county agency
   shall thereafter receive notice of the hearing.

                                         Comment

       [Rule 1330 requires that the county agency file a petition.] Any person, other
than the county agency, [is to] shall first file an application to file a petition under this
Rule. Rule 1800 suspends 42 Pa.C.S. § 6334[, which provides any person may file
a petition] to the extent it is inconsistent with this Rule.

       See Rule 1321 for hearing on application [and finding that a petition is to be
filed by the county agency].

       This rule is not intended to preclude the county agency from seeking to
intervene and participate in the hearing on the application. See Rule 1133 (Motion
to Intervene).

Official Note: Rule 1320 adopted August 21, 2006, effective February 1, 2007.
Amended May 12, 2008, effective immediately. Amended May 16, 2017, effective
July 1, 2017.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 1320 published with the Court’s
Order at 36 Pa.B. 5599 (September 2, 2006). Final Report explaining the amendments
to Rule 1320 published with the Court’s Order at 38 Pa.B. 2360 (May 24, 2008). Final
Report explaining the amendments to Rule 1320 published with the Court’s Order
at __ Pa.B. __ (__ __, 2017).
Rule 1321. HEARING ON APPLICATION FOR PRIVATE PETITION

A. Hearing. The court shall conduct a hearing within fourteen days of the presentation
    of the application for a petition to determine:

      1) if there are sufficient facts alleged to support a petition of dependency; and

     2)   whether the person applying for the petition is a proper party to the
          proceedings.

B. Findings.

     1) If the court finds sufficient facts to support a petition of dependency, then the
        applicant may file a petition [may be filed] pursuant to Rule 1330.

     2) If the court finds the person making the application for a petition is a proper
        party to the proceedings, then the person shall be afforded all rights and
        privileges given to a party pursuant to law.

C. Joinder. Following grant of an application under this rule, the county agency
   shall be joined as party in any further proceedings upon filing and service of a
   private petition pursuant to Rules 1330 and 1331.

                                       Comment

        Under paragraph (A), at a hearing, the court is to determine if: 1) there are
sufficient facts alleged to support a petition of dependency; and 2) the applying person
is a proper party to the proceedings. A petition of dependency may go forward whether
or not the applying person is determined to be a party to the proceedings.

      If a child is in custody, the hearing under paragraph (A) may be combined with
the shelter care hearing pursuant to Rule 1242.

Official Note: Rule 1321 adopted August 21, 2006, effective February 1, 2007.
Amended May 16, 2017, effective July 1, 2017.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 1321 published with the Court’s
Order at 36 Pa.B. 5571 (September 2, 2006). Final Report explaining the
amendments to Rule 1321 published with the Court’s Order at __ Pa.B. __ (__ __,
2017).